       Case 1:20-cv-02456-DLB Document 5 Filed 10/02/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                                Northern Division

KIMBERLY KUBAS                      )
                         Plaintiff, )
                                    )
              v.                    )
                                    )
331B, LLC                           )
(D/B/A ROCKWELL FITNESS)            ) Civil Action No. 1:20-cv-2456
                                    )
                       Defendant. )
                                    )

                               AFFIDAVIT OF SERVICE

       I served a copy of the Summons and Complaint in the above captioned case on

Defendant 331B, LLC d/b/a Rockwell Fitness by serving the Defendant’s Registered

Agent Jason C. Buckel, by certified mail, return receipt requested, as follows:

1.     Certified Mail Article No:      7020 0090 0001 2797 7694
2.     Delivered on:                   September 8, 2020
3.     Delivery address:               206 Washington Street
                                       Cumberland, MD 21502

A copy of the executed return receipt is attached hereto as Exhibit 1. I certify, under

penalty of perjury, that the foregoing is true and correct.

                                       Signed and Respectfully Submitted,

                                       /s/ Sundeep Hora
                                       Sundeep Hora (Bar No. 28208)
                                       Alderman, Devorsetz & Hora PLLC
                                       1025 Connecticut Ave., NW, Suite 615
                                       Washington, DC 20036
                                       Tel. (202) 969-8220
                                       Fax (202) 969-8224
                                       shora@adhlawfirm.com
                                       Attorney for Plaintiff
